Citation Nr: 1621174	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a liver disorder, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to March 1969 in the United States Navy.  He also served in the United States Navy Reserve from 1965 to 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the matter was subsequently transferred to the RO in Houston, Texas. 

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the record. 

In January 2014, the Board remanded the claim for service connection for a liver disorder for further development.  The Board also granted service connection for tinnitus, and the issue of an initial rating for eczema was withdrawn by the Veteran.  Therefore, the tinnitus and eczema issues are no longer on appeal before the Board. 

In May 2014, the Board once again remanded the issue on appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from May 2007 to January 2014 that were considered by the RO in a January 2016 supplemental statement of the case.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA examination in connection with his claim in February 2014.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the Veteran was diagnosed with hepatomegaly in 2005.  However, the examiner determined that a liver disorder could not be confirmed.  

In May 2014, the Board remanded the claim to obtain an addendum opinion to ensure compliance with its previous remand directives.  Specifically, the Board directed the examiner to review and discuss a September 2002 ultrasound of the abdomen.  Subsequently, a VA medical opinion was obtained in June 2014.  The examiner opined that the September 2002 ultrasound results did not indicate that a liver disability was present at that time.  

Although the Board regrets the additional delay, a remand is necessary to obtain a medical opinion that fully addresses the Veteran's medical history and the diagnostic findings of record.  As reported in the June 2014 addendum opinion, a February 2014 CT scan revealed several low density lesions, varying in size, in both hepatic lobes.  Additionally, findings from an October 2013 VA CT scan noted a two centimeter hepatic cyst and other small hepatic hypodensities that were too small to fully characterize.  However, the February 2014 VA examination and June 2014 opinion do not address whether these findings suggest the presence of a current liver disorder.  Therefore, the Board finds that an additional VA medical opinion is needed to determine the nature and etiology of any liver disorder that may be present.  

In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in January 2014.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a liver disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records from the Houston VAMC dated from January 2014 to the present.  

2.  After completing the above development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any liver disorder that may have been present throughout the pendency of the appeal.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is presumed to have been exposed to herbicides, including Agent Orange during service.  

The examiner should identify any liver disorders that have been present at any point during the pendency of the appeal.  He or she should specifically address the February 2014 CT scan revealing several low density lesions, varying in size, in both hepatic lobes, as well as findings from an October 2013 VA CT scan noting a two centimeter hepatic cyst and other small hepatic hypodensities that were too small to fully characterize.  The examiner should indicate whether those findings are indicative of a current liver disorder.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his presumed herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

In rendering his or her opinion, the examiner should consider the following: 1) the September 2002 private ultrasound; 2) the private laboratory findings dated in May 2002, July 2002, August 2002, July 2003, and July 2005 that noted elevated Alkaline Phosphatase levels; 3) the Veteran's testimony during the August 2013 Board hearing regarding the onset of his liver disorder; 4) the October 2013 VA CT scan; 4) the February 2014 VA CT scan; and 5) the February 2014 VA examination and the VA laboratory results summarized therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




